James P. Sexton, assigned counsel, and Megan L. Wade, assigned counsel, in opposition.The petition by the respondent father for certification to appeal from the Appellate Court, 178 Conn. App. 195, 172 A.3d 1274 (2017), is granted, limited to the following issue:"Did the Appellate Court correctly reverse the trial court's judgment denying the custodian's petition to terminate the father's parental rights when it determined that the trial court's judgment was legally and logically inconsistent?"ROBINSON, J., did not participate in the consideration of or decision on this petition.